Citation Nr: 1821929	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-20 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right ankle strain with associated weakness of the peroneus longus muscle.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the time period prior to May 7, 2010.


REPRESENTATION

Veteran represented by:	Charles W. Boohar Jr., Attorney


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction was later transferred to the RO in Baltimore, Maryland (hereinafter Agency of Original Jurisdiction (AOJ)).

The Board notes that the Veteran requested to appear at a hearing before a member of the Board.  The Veteran cancelled the scheduled March 2018 hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704.

As discussed in the REMAND section below, the Board finds that a timely NOD was received in January 2014 with regard to the March 2013 rating decision which denied reopening the claim of service connection for PTSD.  As a Statement of the Case has not been issued with respect to this claim, the Board is required to remand the matter to the AOJ for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Veteran was granted TDIU by way of a December 2014 rating decision due in part to the service-connected disability rating on appeal.  That decision was granted effective May 7, 2010, which did not represent a full grant of requested benefits.  See Representative Letter dated August 26, 2010 (claiming unemployability due to service-connected disability beginning in August 2007).  Thus, this issue has been listed on the title page as part and parcel of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Regrettably, a new examination is required to comply with recent developments in the law pertaining to the Veteran's right ankle disability.  The United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  There is no current examination which meets the Correia requirements.

As discussed above, the Board finds that the TDIU issue remains pending before the Board as the full benefits sought on appeal remain denied.  This issue is inextricably intertwined with the increased rating appeal and adjudication of the issue must be deferred at this time.

Lastly, in March 2013, the AOJ issued a rating decision denying reopening of the Veteran's previously denied claim of entitlement to service connection for PTSD.  In January 2014, the Veteran submitted a notice of disagreement with respect to this matter.  The Board notes that the Veteran has not been issued a Statement of the Case nor has the AOJ acknowledged the notice of disagreement.  Under controlling case law, the Board must remand this issue.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  A statement of the case must be issued addressing the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.

2.  Associate with the claims folder any outstanding VA treatment records.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right ankle disability.  Access to the claims folder must be made available to the examiner for review.  

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia, the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

Range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal.  The AOJ should consider the propriety of separate ratings under all potentially applicable diagnostic codes.  If the benefit sought on appeal are not granted in full, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

